      Case 2:14-cv-01554-JTM-JVM Document 77 Filed 04/16/19 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

THERONE MAGEE                                               CIVIL ACTION

VERSUS                                                      NO. 14-1554

WALTER P REED ET AL                                         SECTION: H (1)

                              SCHEDULING ORDER

             A Scheduling Conference was held April 16, 2019.

             Participating were:
             KENNETH BORDES, for Plaintiff
             CARY J. MENARD, for defendants, Walter P. Reed (official capacity),
             Ronald Gracianette, Jason Cuccia
             CHADWICK COLLINGS, for defendants, Rodney J. Strain, Jr.,
             Christopher Comeaux, Randy Smith & Brandon Stephens
             RICHARD SIMMONS, JR., for defendant Walter P. Reed (individual
             capacity)


             Issue is joined as to all parties. Jurisdiction and venue are established.

All pleadings are complete.

             All parties have stipulated that initial disclosures pursuant to

Fed. R. Civ. P. 26(a)(1) are waived.

             Written reports of experts, as defined by the Federal Rules of Civil

Procedure 26(a)(2)(B), who may be witnesses for Plaintiffs, shall be obtained and

delivered to counsel for Defendant as soon as possible, but in no event later than

SEPTEMBER 23, 2019. This deadline shall also apply to all expert disclosures, as

defined by the Federal Rules of Civil Procedure 26(a)(2)(C).

             Written reports of experts, as defined by the Federal Rules of Civil

Procedure 26(a)(2)(B), who may be witnesses for Defendants, shall be obtained and
      Case 2:14-cv-01554-JTM-JVM Document 77 Filed 04/16/19 Page 2 of 5



delivered to counsel for Plaintiff as soon as possible, but in no event later than

OCTOBER 22, 2019. This deadline shall also apply to all expert disclosures, as

defined by the Federal Rules of Civil Procedure 26(a)(2)(C).

             Written rebuttal reports of experts, as defined by the Federal Rules of

Civil Procedure 26(a)(2)(B), who may be witnesses for Plaintiffs, shall be obtained and

delivered to counsel for Defendant no later than NOVEMBER 6, 2019. Plaintiff is

cautioned that rebuttal reports should be strictly limited to opinions in response to the

Defendant's expert reports.

             Counsel for the parties shall file in the record and serve upon their

opponents a list of all witnesses who may or will be called to testify at trial and a list

of all exhibits which may or will be used at trial no later than OCTOBER 22, 2019.

             The Court will not permit any witness, expert or fact, to testify or any

exhibits to be used unless there has been compliance with this Order as it pertains to

the witness and/or exhibits, without an order to do so issued on motion for good cause

shown.

             Depositions for trial use shall be taken and all discovery shall be

completed no later than NOVEMBER 22, 2019. This case does not involve extensive

documentary evidence, depositions or other discovery. No special discovery limitations

beyond those established in the Federal Rules, Local Rules of this Court, or the Plan

are established.

             All non-evidentiary pretrial motions, including Motions in limine

regarding the admissibility of expert testimony, shall be filed no later than

                                            2
      Case 2:14-cv-01554-JTM-JVM Document 77 Filed 04/16/19 Page 3 of 5



DECEMBER 3, 2019 to permit a submission date of DECEMBER 18, 2019. This

Section adheres to Local Rule 78.1 regarding oral argument on motions. The parties

should ONLY submit pertinent pages of deposition transcripts. Submission

of an entire transcript will not be accepted without prior leave of Court.

             All other motions in limine shall be filed by FEBRUARY 4, 2020 and

responses thereto shall be filed by FEBRUARY 7, 2020.

             Motions filed in violation of this order will not be considered unless good

cause is shown.

             Counsel shall deliver a hard copy of any pleadings along with any exhibits

and attachments that together exceed 50 pages in total length to chambers at 500

Poydras Street, Room C-206 for the Court’s use. This copy must be forwarded at the

time of CM/ECF filing. This copy must be in a three-ring binder, tabbed and reflect

pagination and document numbers consistent with the electronic document stamping

of CM/ECF.

             THE PARTIES MUST ATTEND A SETTLEMENT CONFERENCE

WITH THE ASSIGNED MAGISTRATE JUDGE. THE PARTIES MUST

CONTACT THE ASSIGNED MAGISTRATE JUDGE SIX WEEKS PRIOR TO

THE    PRETRIAL        CONFERENCE          DATE      FOR     THE     PURPOSE        OF

SCHEDULING A SETTLEMENT CONFERENCE WHICH SHOULD BE HELD

WITHIN TWO WEEKS PRIOR TO THE PRETRIAL CONFERENCE.

             A Final Pretrial Conference will be held on FEBRUARY 11, 2020 at 2:00

p.m. Counsel will be prepared in accordance with the final Pretrial Notice attached.

                                          3
      Case 2:14-cv-01554-JTM-JVM Document 77 Filed 04/16/19 Page 4 of 5



The pretrial order must be electronically filed with the Court by 12:00 p.m. five (5)

work days prior to the conference. THE PRETRIAL ORDER SUBMITTED TO

THE COURT MUST BE DOUBLE SPACED AND BEAR THE ELECTRONIC

SIGNATURE OF ALL COUNSEL.

             Trial will commence MONDAY, MARCH 9, 2020 at 8:30 a.m. before the

District Judge WITH a jury. Attorneys are instructed to report for trial no later than

30 minutes prior to this time. Trial is estimated to last one (1) week.

             Deadlines, cut-off dates, or other limits fixed herein may only be extended

by the Court upon timely motion filed in compliance with Local Rules and upon a

showing of good cause. Continuances will not normally be granted. If, however, a

continuance is granted, deadlines and cut off dates will be automatically extended,

unless otherwise ordered by the Court.



                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE

                                         Issued for the Court:

                                         By: s/Erin Mouledous
                                               Case Manager
                                               504-589-7695




                                           4
      Case 2:14-cv-01554-JTM-JVM Document 77 Filed 04/16/19 Page 5 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

Therone Magee                                              CIVIL ACTION

VERSUS                                                     NO. 14-1554

Walter P Reed et al                                        SECTION "H"(1)


                   ADDENDUM TO SCHEDULING ORDER


             Motions for summary judgment and oppositions to motions for summary

judgment shall be filed in compliance with Local Rules 56.1 and 56.2, requiring

parties to file a short and concise statement of material facts as to which there does

or does not exist a genuine issue to be tried. Additionally, each party shall make

specific reference to record evidence supporting its statement of material facts.

Citations to record evidence shall indicate, whenever applicable, an exhibit

reference, page reference, and record document number reference. Record evidence

not specifically referred to by the parties may not be considered by the Court.




                                          5
